Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Liu (US 2019/0279075 A1) discloses a source image is processed using an encoder network to determine a content code representative of a visual aspect of the source object represented in the source image. A target class is determined, which can correspond to an entire population of objects of a particular type. The user may specify specific objects within the target class, or a sampling can be done to select objects within the target class to use for the translation. Style codes for the selected target objects are determined that are representative of the appearance of those target objects. The target style codes are provided with the source content code as input to a translation network, which can use the codes to infer a set of images including representations of the selected target objects having the visual aspect determined from the source image.
Fu (US 10,825,219 B2) discloses image generation through use of adversarial networks. An embodiment trains an image generator comprising (i) a generator implemented with a first neural network configured to generate a fake image based on a target segmentation, (ii) a discriminator implemented with a second neural network configured to distinguish a real image from a fake image and output a discrimination result as a function thereof and (iii) a segmentor implemented with a third neural network configured to generate a segmentation from the fake image. The training includes (i) operating the generator to output the fake image to the discriminator and the segmentor and (ii) iteratively operating the generator, discriminator, and segmentor during a training period, whereby the discriminator and generator train in an adversarial relationship with each other and the generator and segmentor train in a collaborative relationship with each other.
However, Liu, either alone or in combination with Fu, discloses “receiving a first input image and a second input image, applying a content adversarial loss function to the first input image and the second input image to determine a first disentanglement representation of the first input image and a second disentanglement representation of the second input image, and training a network to generate at least one output image by applying a cross cycle consistency loss function to each of the first disentanglement representation and the second disentanglement representation to perform multimodal mapping between the first input image and the second input image”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665